DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I & Species I (claims 22-28) in the reply filed on 09/28/2022 is acknowledged.
Claim(s) 1-21 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. 
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 06/09/2020, 09/23/2021, 11/05/2021, 02/04/2022, & 10/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) 604 (fig. 8; ASIC) need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content, language, and format for an abstract of the disclosure:
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:
The Abstract is directed (only) to a non-elected Invention/Species, and is therefore objected to as being insufficient (and/or unintentionally mis-leading) assistance to the reader. The Examiner generally suggests utilizing features similar to the elected claims 22-28 to at least describe the elected claimed Invention/Species in the Abstract.
Appropriate correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Deng (US 20040020292 A1; hereafter “Deng”).

Regarding independent claim 22,
 
 Deng teaches a MEMS accelerometer (fig. 1, sensing structure 1) (Title “Single Chip Piezoelectric Triaxial MEMS Accelerometer”; Abstract) comprising:
a piezoelectric membrane (fig. 1, membrane 5 with piezoelectric layer 7 comprising electrode pads 11 and proof mass 3) comprising at least one electrode (fig. 1, electrode pads 11) and an inertial mass (fig. 1, proof mass 3), the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7 with 11 & 3) being affixed to a holder (fig. 1, frame 9). 
Deng further teaches evaluating sums and differences of signals associated with the at least one electrode (fig. 1, electrode pads 11) to determine a three-dimensional acceleration direction on a single chip (Table 1 & [0021]-[0027]; Examiner notes that Deng teaches both a single chip and the formulas for a circuit to so be capable of evaluating the sums and differences, but Deng does not explicitly state circuit).
While as mentioned above Deng is silent to the circuit for Deng’s accelerometer chip and evaluation of sums and differences of Deng’s electrode signal, the Examiner takes Official Notice that such circuits are conventional in the art, and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a conventional calculator circuit for sums and differences with Deng’s single chip piezoelectric triaxial MEMS accelerometer thereby providing the expected advantage of an electrical circuit for automatic, fast, and efficient calculations of Deng’s piezoelectric triaxial accelerometer electrode signals. 

Regarding claim 23, which depends on claim 22,
 
 Deng teaches wherein the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7 with 11 & 3) comprises a circular membrane (fig. 1, piezoelectric membrane 5 & 7 with 11 & 3) ([0005] “circular shape membrane”; [0017] “circular membrane”).

    PNG
    media_image1.png
    397
    353
    media_image1.png
    Greyscale

Regarding claim 25 and claim 26, where claim 25 depends on claim 22 and where claim 26 depends on claim 25,
 
 Deng teaches (see at least fig. 2) wherein the at least one electrode (fig. 1, electrode pads 11) comprises a segmented electrode (fig. 1, electrode pads 11; see pad pattern in fig. 2), (claim 26 limitation follows) wherein the segmented electrode (fig. 1, electrode pads 11) comprises four segmentation zones ([0017] “eight (8) electrode pads 11 are arranged concentrically around the proof mass 3 and located near both ends of the circular membrane 5. This top electrode pattern is illustrated in FIG. 2, showing eight electrodes 11-1, 11-2, 11-3, 11-4, 11-5, 11-6, 11-7, 11-8”).

Claim(s) 27 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Deng in view of newly cited Deas et al (US 20180035229 A1; hereafter “Deas”).
Regarding claim 24 and claim 27, where claim 24 depends on claim 22 and where claim 27 depends on claim 25,
 
 Deng teaches a piezoelectric membrane (fig. 1, membrane 5 with piezoelectric layer 7 comprising electrode pads 11 and proof mass 3) comprising a segmented electrode (fig. 1, electrode pads 11; see pad pattern in fig. 2) comprising a plurality of electrodes (fig. 1, electrode pads 11; fig. 2, pads 11-1 through 11-8) ([0017]).
Deng does not teach: (claim 24 limitation) wherein the piezoelectric membrane comprises a corrugated membrane; and (claim 25 limitation) wherein the segmented electrode comprises a plurality of high electrode segments and a plurality of low electrode segments.

    PNG
    media_image2.png
    149
    210
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    90
    193
    media_image3.png
    Greyscale

Deas teaches a corrugated membrane (and a plurality of high electrode segments (electrodes of 312 above notional main plane of the membrane 316) and a plurality of low electrode segments (electrodes of 312 below notional main plane of the membrane 316) ([0080] “FIGS. 5a and 5b show a cross-section through a membrane according to a further embodiment of the present invention. The membrane is corrugated in form”; [0135] “It will also be appreciated that other types of MEMS capacitive sensors could be implemented, for example accelerometers, pressure sensors, proximity sensors or flow meters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deas corrugated membrane having high & low electrodes for an accelerometer with Deng’s accelerometer thereby providing greater selective flexibility to the membrane for increased/easier deformation and thereby providing increased sensitivity and/or accuracy of acceleration detection.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Deng  in view of newly cited Klein et al (US 20160340173 A1; hereafter “Klein”).
Regarding claim 28, which depends on claim 22,
 
 
 Deng teaches the piezoelectric membrane (fig. 1, piezoelectric membrane 5 & 7 with 11 & 3).
Deng does not teach wherein said membrane comprises a plurality of ventilation holes.
Klein teaches a membrane comprising a plurality of ventilation holes ([0060] “ventilation holes 252 are formed in membrane 204 around center post 208; structural layer may be patterned in order to form anti-stiction bumps for the membrane. The structural layer may also be patterned in order to form corrugation for the membrane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Klein’s membrane ventilation holes with Deng’s membrane thereby providing tuning of the sensor response inclusive of reduced air dampening and/or reduction of possible damage to the membrane through pressure equalization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855